Q’Neaix, J.,
delivered the opinion of the Court.
The only question submitted to our consideration is, whether the defendant had the right to file supplemental, or amended answers. An application for this purpose is always, in some degree, address. ed to the discretion of the Chancellor ; and we would not willingly interfere with his exercise of it. Still there might be a case of manifest error and injustice, in which this Court would interfere. It is enough, however, in this case, to say, that it is not one, in which we can discover, that the Chancellor has refused the motion, where it ought to have been granted. . Let it be conceded to the defendant, that he is not estopped by his answer, or by his acceptance of the assignment, from making this defence; yet before the Court would permit him to set it up, he must shew, that during all the previous stages of the case, he was wholly ignorant of the facts, on which this defence rested. This he did not shew at the hearing before the Chancellor ; nor is it yet done in any other way, than by statements, unsustained by the oath of the parly making the motion, which was the only way, in which the Chancellor, or this Court, .could be legally informed of it.
The appeal is, therefore, dismissed, and the Chancellor’s decision affirmed.
Johnson, J., and Hakpeb, J., concurred.
Appeal dismissed.